Page 1 of 6

UNlTED STATES DlSTR|CT COURT
MlDDLE DlSTR|CT OF FLOR|DA
FORT MYERS DlVlSlON

 

UNlTED STATES OF AMER|CA
v_ Case Number: 2:17-cr-84-FtM-38UAM
ROMA|N DALLEMAND USM Number: 69200-018

Martin Der Ovanesian, AFPD

Suite 301

1514 Broadway

Ft Myers, FL 33901
JUDGMENT lN A CR|M|NAL CASE

The defendant pleaded guilty to Count One of the lnformation. The defendant is adjudicated guilty of these offenses:

Date Offense Count
Title & Section Nature of Offense Conc|uded Numberjsj
26 U.S.C. § 7206(1) Fi|ing a Fa|se Tax Return May 8, 2014 One

The defendant is sentenced as provided in pages 2 through 6 of this judgment The sentence is imposed pursuant to the
Sentencing Reform Act of 1984, as modified by United States v. Booker, 543 US 220 (2005).

lT IS ORDERED that the defendant must notify the United States attorney for this district within 30 days of any change of
name, residence, or mailing address until all fines, restitution. costs and special assessments imposed by this judgment are
fully paid. lf ordered to pay restitution, the defendant shall notify the court and United States attorney of any material change
in the defendant's economic circumstances

Date of lmposition of Judgment:

February 28, 2019

 

saw

UERi PoLsTER cHAPPELL \_/
uNlTED sTATEs DlsTRicT JuDGE

February 46 , 2019

AO 2458 (Rev. 11/16) Judgment in a Criminal Case

Page 2 of 6

Romain Dallemand
2:17-cr-84-FtM-38UAM

|MPNSONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
total term of 8 months.

The Court makes the following recommendations as to incarceration:
|ncarceration in a facility close to home (Naples, FL)
The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons before

2:00 P.M. on April 29, 2019. if the Bureau of Prisons has not designated an institution, then defendant must surrender to
the United States Marshals on that date.

 

 

 

 

 

 

 

RETURN
l have executed this judgment as follows:
Defendant delivered on to
at v , with a certified copy of this judgment
UNlTED STATES MARSH'AL
By:

 

Deputy U.S. Marsha|

AO 2458 (Rev. 11/16) Judgment in a Criminal Case

Page 3 of 6

Romain_ Dallemand
2:17-cr-84-FtM-38UAM

SUPERV|SED RELEASE

Upon release from imprisonment you will be on supervised release for a term of 1 year.

MANDATORY COND|T|ONS

You must not commit another federa|, state or local crime.
¥ou must not unlawfully possess a controlled substance
You must refrain from any unlawful use of a controlled substance You must submit to one drug test within 15
days of release from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
o The above drug testing condition is suspendedl based on the court’s determination that you pose a low
risk of future substance abuse.
4. You must cooperate in the collection of DNA as directed by the probation officer.

S-»°!\’:"

The defendant shall comply with the standard conditions that have been adopted by this court (set forth below).

The defendant shall also comply with the additional conditions on the attached page.

AO 245B (Rev. 11/16) Judgment in a Criminal Case

Page 4 of 6

Romain Dallemand
2:17-cr-84-FtM-38UAM

STANDARD COND|T|ONS OF SUPERV|S|ON

As part of your supervised releasel you must comply with the following standard conditions of supervision These
conditions are imposed because they establish the basic expectations for your behavior while on supervision and identify
the minimum tools needed by probation ofncers to keep informed, report to the court about and bring about
improvements in your conduct and condition. '

1.

11.

12.

13.

You must report to the probation oche in the federal judicial district where you are authorized to reside within 72
hours of your release from imprisonment unless the probation officer instructs you to report to a different probation
office or within a different time frame. After initially reporting to the probation oche, the defendant will receive
instructions from the court or the probation officer about how and when the defendant must report to the probation
officer, and the defendant must report to the probation officer as instructed.

After initially reporting to the probation office, you will receive instructions from the court or the probation officer
about how and when you must report to the probation officer, and you must report to the probation officer as
instructed.

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting
permission from the court or the probation officer.

You must answer truthfully the questions asked by your probation officer

¥ou must live at a place approved by the probation officer. lf you plan to change where you live or anything about
your living arrangements (such as the people you live with), you must notify the probation officer at least 10 days
before the change. lf notifying the probation officer in advance is not possible due to unanticipated circumstances,
you must notify the probation officer within 72 hours of becoming aware of a change or expected change.
You'must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the
probation ofhcer to take any items prohibited by the conditions of your supervision that he or she observes in plain
view.

You must work full time (at least 30 hours per week) at a lawful type of employment unless the probation officer
excuses you from doing so. lf you do not have full-time employment you must try to find full-time employment
unless the probation officer excuses you from doing so. lf you plan to change where you work or anything about
your work (such as your position or your job responsibilities), you must notify the probation ocher at least 10 days
before the change. lf notifying the probation officer at least 10 days in advance is not possible due to
unanticipated circumstances, you must notify the probation ofncer within 72 hours of becoming aware of a change
or expected change.

You must not communicate or interact with someone you know is engaged in criminal activity. |f you know someone
has been convicted of a felony, you must not knowingly communicate or interact with that person without first getting
the permission of the probation ofhcer.

|f you are arrested or questioned by a law enforcement officer. you must notify the probation officer within 72 hours.
You must not own, possess, or have access to a firearm, ammunitionl destructive device1 or dangerous weapon
(i.e.l anything that was designedl or was modified forl the specific purpose of causing bodily injury or death to
another person such as nunchakus or tasers).

You must not act or make any agreement with a law enforcement agency to act as a confidential human source or
informant without first getting the permission of the court.

lf the probation officer determines that you pose a risk to another person (including an organization), the probation
officer may require you to notify the person about the risk and you must comply with that instruction The probation
officer may contact the person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Office Use On|y

A U.S. probation ofhcer has instructed me on the conditions specified by the court and has provided me with a written
copy of this judgment containing these conditions For further information regarding these conditions, see Overview of
Probation and Supervised Re/ease Conditi'ons, available at: www.uscourts.gov.

Defendant’s Signature: Date:

 

AO 2455 (Rev. 11/16) Judgment in a Criminal Case

Page 5 of 6

Romain Dallemand
2:17~cr-84-FtM-38UAM

ADD|T|ONAL COND|T|ONS OF SUPERV|SED RELEASE

1. The defendant shall be prohibited from incurring new credit charges, opening additional lines of credit or making
an obligation for any major purchases without approval of the Probation Officer.

2. The defendant shall provide the probation ofncer access to any requested financial information

3. The defendant shall cooperate in the collection of DNA, as directed by the Probation Officer. ~

4. The defendant shall agree to pay all taxes, interest and penalties found to be lawfully owed and due to the

lnternal Revenue Service for the years 2012 through and including 2015, and to cooperate with and provide to the
lnternal Revenue Service any documentation necessary for a correct computation of all taxes due and owing for
those years.

5. The mandatory drug testing requirements of the Violent Crime Control Act are suspended However, the Court
orders the defendant to submit to random drug testing not to exceed 104 tests per year. `

AO 2458 (Rev. 11/16) Judgment in a Criminal Case

Page 6 of 6

Romain Dallemand
2:17-cr-84-FtM-38UAM

CR|M|NAL MONETARY PENALT|ES

The defendant must pay the following total criminal monetary penalties under the schedule of payments set forth
in the Schedule of Payments.

Assessment JVTA Assessment1 Fine Restitution
TOTALS $100.00 $0.00 $0 $272,164

The defendant must make restitution (including community restitution) to the following payees in the amount listed
below.

|f the defendant makes a partial payment each payee shall receive an approximately proportioned payment unless
specified otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(|),
all nonfederal victims must be paid in full prior to the United States receiving payment »

Name of Payee Total Loss“ Restitution Ordered
lRS-RACS 272, 164 $272,164
Attn: lVlail Stop 6261
Restitution

333 W. Pershing Ave
Kansas City, lVlO 64108

SCHEDULE OF PAYMENTS

While in the custody of the Bureau of Prisons, you shall either (1) pay at least $25 quarterly if working non-Unicor
or (2) pay at least 50 percent of your monthly earnings if working in a Unicor position Upon release from custody, you are
ordered to begin making payments of 10% of monthly income and this payment schedule shall continue until such time as
the Court is notified by the defendant the victim or the government that there has been a material change in your ability to

pay.

The defendant is hereby ordered to begin payment immediately and continue to make payments to the best of his
ability until this obligation is satisfied. While in custody, you are directed to participate in the Bureau of Prisons Financial
Responsibility Program, if eligible and upon release from custody, the defendant shall adhere to a payment schedule
comprised of the balance of the unpaid restitution as determined by the Probation Office.

Un|ess the court has expressly ordered othenivise in the special instructions above, if this judgment imposes a
period of imprisonment payment of criminal monetary penalties shall be due during the period of imprisonment All criminal
monetary penalties, except those payments made through the Federa| Bureau of Prisons’ inmate Financial Responsibility
Program, are made to the clerk of the court unless othenivise directed by the court the probation officer, or the United
States attorney.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties
imposed

Payments shall be applied in the following order: (1) assessment (2) restitution principal, (3) restitution interest
(4) fine principal, (5) fine interest (6) community restitution (7) JVTA assessment (8) penalties, and (9) costs, including
cost of prosecution and court costs.

*Findings for the total amount of losses are required under Chapters 109A, 110, 110A. and 113A of Title 18. United States Code, for offenses committed
on or after September13, 1994 but before April 23l 1996.

 

‘ Justioe for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
" Findings for the total amount of losses are required under Cl'iapters 109A, 110, 110A. and 113A of Title 18 for offenses committed on or after
September13, 1994, but before April 23, 1996.

AO 245B (Rev. 11/16) Judgment in a Criminal Case

